

Exhibit 10.6
Restricted Stock Unit Award
To Be Used For Non-Executive Employees
As Approved February 2020
Restricted Stock Unit Agreement under
Assured Guaranty Ltd. 2004 Long-Term Incentive Plan
THIS AGREEMENT is effective as of the Grant Date, by and between the Participant
and Assured Guaranty Ltd. (the "Company").
WHEREAS, the Company maintains the Assured Guaranty Ltd. 2004 Long-Term
Incentive Plan (the "Plan"), and the Participant has been selected by the
committee administering the Plan (the "Committee") to receive a Restricted Stock
Unit Award under the Plan; and
NOW, THEREFORE, IT IS AGREED, by and between the Company and the Participant, as
follows:
1. Terms of Award. The following words and phrases used in this Agreement shall
have the meanings set forth in this paragraph 1:
(a)
The "Participant" is ________________________________

(b)
The "Grant Date" is February 25, 2020.

(c)
The number of “Covered Units” granted under this Agreement is _____ Units. Each
“Unit” represents the right to receive one share of Stock on the Delivery Date,
to the extent that the Participant is vested in such Units as of the Delivery
Date, subject to the terms of this Agreement and the Plan.

(d)
The “Delivery Date” with respect to each Installment shall be the earliest to
occur of:

(i)     The date on which the Participant vests in that Installment in
accordance with the schedule set forth in paragraph 3 (determined without regard
to paragraphs 3(a) or 3(b)).
(ii)     The Participant’s Date of Termination that occurs by reason of the
Participant’s death.
(iii)     The date on which the Participant becomes Permanently Disabled on or
before the Participant’s Date of Termination.
(iv)     If an Installment constitutes nonqualified deferred compensation
subject to Code section 457A, the date on which the amount is no longer treated
as subject to a substantial risk of forfeiture.
Other words and phrases used in this Agreement are defined pursuant to paragraph
19, elsewhere in this Agreement, or the Plan.




--------------------------------------------------------------------------------




2.     Restricted Stock Unit Award. This Agreement specifies the terms of the
"Restricted Stock Unit Award" granted to the Participant.
3.     Restricted Period. If the Date of Termination does not occur during the
Restricted Period with respect to any Installment of the Covered Units, then the
Participant shall become vested in such Installment at the end of such
Restricted Period. With respect to all Covered Units, the "Restricted Period"
for each Installment of Covered Units shall begin on the Grant Date. The
Restricted Period with respect to each Installment shall end as described in the
following schedule (but only if the Date of Termination has not occurred before
the end of the Restricted Period):
INSTALLMENT
RESTRICTED PERIOD WILL END ON:
¼ of Covered Units
One year anniversary of the Grant Date
¼ of Covered Units
Two year anniversary of the Grant Date
¼ of Covered Units
Three year anniversary of the Grant Date
¼ of Covered Units
Four year anniversary of the Grant Date



The Restricted Period shall end prior to the date specified in the foregoing
schedule to the extent set forth below:
(a)
For Installments as to which the Restricted Period has not otherwise ended prior
to the Date of Termination, the Restricted Period for such Installments shall
end upon the Participant’s Date of Termination, if the Date of Termination
occurs by reason of the Participant’s Disability or death or by reason of a
Qualifying Termination.

(b)
If the Participant’s Date of Termination occurs because of Retirement, then for
Installments as to which the Restricted Period has not otherwise ended prior to
the Date of Termination, the Participant shall be vested on the Date of
Termination (and the Restricted Period shall end) with respect to the
Installment (if any) that would vest on or after the Date of Termination,
determined as though the Participant had remained employed through such vesting
date(s), but subject to paragraph 17(j) (relating to the definition of
Retirement); provided, however, the number of Covered Units that shall be
delivered with respect to each Installment on or after the Date of Termination
due to Retirement, shall be further multiplied by the Retirement Percentage
(with such percentage converted to a number by dividing such percentage by 100)
and, if such Retirement Percentage is less than one hundred percent (100%), any
Covered Units that do not remain eligible to become vested pursuant to this
sentence shall be immediately forfeited on the Date of Termination.

4.     Transfer of Shares and Forfeiture of Units. On the Delivery Date, the
Participant shall receive one share of Stock for each Unit in which the
Participant is then vested, and such




--------------------------------------------------------------------------------




shares shall be free of restrictions otherwise imposed by this Agreement,
subject to the terms of this Agreement applicable after such Delivery Date
(including, without limitation, paragraph 9) and the Plan. As of the date of
distribution of Shares with respect to any Units, such Units shall be canceled.
If the Restricted Period with respect to any Installments does not end on or
before the Participant's Date of Termination, then as of the Participant's Date
of Termination, the Participant shall forfeit such Installments. However, the
Committee, in its sole discretion, may accelerate the end of the Restricted
Period or provide for the vesting of the Covered Units under circumstances that
such vesting would not otherwise occur in its sole discretion, based on such
factors as the Committee deems appropriate.
5.     Change in Control. In the event of a Change in Control, the Company, or
the entity that is the surviving entity or successor to the Company following
such transaction, may elect to (a) to continue this Restricted Stock Unit Award
subject to the terms of this Agreement and the Plan and subject to such
adjustments, if any, by the Committee as permitted by Section 5.2(f) of the
Plan; or (b), if the Change in Control also satisfies the definition of “change
in control event” as set forth in Treas. Reg. 1.409A-3(i)(5), to terminate this
Restricted Stock Unit Award and distribute shares of Stock consistent with
Treas. Reg. 1.409A-3(j)(4)(ix)(B). In the event that the Company or its
successor chooses to terminate this award and make a distribution of shares of
Stock as provided in clause (b) of the previous sentence (in which case the
Change in Control is a Vesting Change in Control), the Participant shall be
entitled to receive one share of Stock for each Unit which has not previously
been forfeited and the date of the Vesting Change in Control shall be treated as
the Delivery Date for purposes of this Agreement. The shares of Stock received
by a Participant pursuant to this Section 5 shall be free of restrictions
otherwise imposed by this Agreement and the Plan; provided, however that the
shares of Stock shall remain subject to the terms of this Agreement expressly
applicable after the Delivery Date (including, without limitation, Section 10).
6.     Withholding. All deliveries and distributions under this Agreement are
subject to withholding of all applicable taxes. At the election of the
Participant, and subject to such rules and limitations as may be established by
the Committee from time to time, such withholding obligations may be satisfied
through the surrender of shares of Stock which the Participant already owns, or
to which the Participant is otherwise entitled under the Plan; provided,
however, that such shares of Stock may be used to satisfy not more than the
maximum individual tax rate for the Participant in applicable jurisdiction for
such Participant (based on the applicable rates of the relevant tax authorities
(for example, federal, state, and local), including the Participant’s share of
payroll or similar taxes, as provided in tax law, regulations, or the
authority’s administrative practices, not to exceed the highest statutory rate
in that jurisdiction, even if that rate exceeds the highest rate that may be
applicable to the specific Participant).
7.     Transferability. Except as otherwise provided by the Committee, the
Restricted Stock Unit Award may not be sold, assigned, transferred, pledged or
otherwise encumbered during the Restricted Period.
8.     Dividends. To the extent that the Covered Units have not otherwise been
forfeited or cancelled prior to the Delivery Date, the Participant will be paid
a cash payment on the




--------------------------------------------------------------------------------




Delivery Date equal to the number of shares of Stock delivered pursuant to
Sections 4 or 5 multiplied by the total amount of dividend payments made in
relation to one share of Stock with respect to record dates occurring during the
period between the Grant Date and the Delivery Date.
9.     Voting. The Participant shall not be a shareholder of record with respect
to the Units and shall have no voting rights with respect to the Units during
the Restricted Period or prior to the Delivery Date.
10.     Cancellation and Rescission of Restricted Stock Unit Award.
(a)
The Committee may cancel, rescind, suspend, withhold or otherwise limit or
restrict the Restricted Stock Unit Award at any time if the Participant engages
in any "Detrimental Activity" or, in the case of a Participant whose Date of
Termination has occurred due to Retirement, if the Participant engages in any
Post-Retirement Activity.

(b)
At the Delivery Date with respect to an Installment and prior to the transfer of
the shares of Stock to the Participant, the Participant shall certify, to the
extent required by the Committee, in a manner acceptable to the Committee, that
the Participant is not engaging and has not engaged in any Detrimental Activity
and, in the case of a Participant whose Date of Termination has occurred due to
Retirement, that the Participant is not engaging and has not engaged in any
Post-Retirement Activity. In the event a Participant has engaged in any
Detrimental Activity or, if applicable, any Post-Retirement Activity, prior to,
or during the twelve months after, the Delivery Date with respect to such
Installment of Covered Units, the right to delivery of shares with respect to
such Installment may be rescinded by the Committee within two years thereafter.
In the event of any such rescission, the Participant shall pay to the Company
the amount of any gain realized as a result of the prior delivery of shares
applicable to the rescinded Installment(s), in such manner and on such terms and
conditions as may be required by the Company, and the Company shall be entitled
to set-off against the amount of any such gain any amount owed to the
Participant by the Company and/or Subsidiary.

11.     Heirs and Successors. This Agreement shall be binding upon, and inure to
the benefit of, the Company and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company's assets and business. If any benefits
deliverable to the Participant under this Agreement have not been delivered at
the time of the Participant's death, such benefits shall be delivered to the
Designated Beneficiary, in accordance with the provisions of this Agreement and
the Plan. The "Designated Beneficiary" shall be the beneficiary or beneficiaries
designated by the Participant in a writing filed with the Committee in such form
and at such time as the Committee shall require. If a deceased Participant fails
to designate a beneficiary, or if the Designated Beneficiary does not survive
the Participant, any rights that would have been exercisable by the Participant
and any benefits distributable to the Participant shall be distributed to the
legal representative of the estate of the Participant. If a deceased Participant
designates a beneficiary and the Designated Beneficiary survives the Participant
but dies before the complete distribution of benefits to the Designated
Beneficiary under this Agreement, then any benefits




--------------------------------------------------------------------------------




distributable to the Designated Beneficiary shall be distributed to the legal
representative of the estate of the Designated Beneficiary.
12.     Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of this Agreement by the Committee and
any decision made by it with respect to this Agreement is final and binding on
all persons. The Committee shall have the authority to obtain such information
from the Participant (including tax return information) as it determines may be
necessary to confirm that the Participant is in compliance with the requirements
applicable to Detrimental Activity, and if the Participant fails to provide such
information, the Committee may conclude that the Participant is not in
compliance with such requirements.
13.     Plan Governs. Notwithstanding anything in this Agreement to the
contrary, this Agreement shall be subject to the terms of the Plan, a copy of
which may be obtained by the Participant from the office of the Secretary of the
Company; and this Agreement is subject to all interpretations, amendments, rules
and regulations promulgated by the Committee from time to time pursuant to the
Plan.
14.     Not an Employment Contract. The Restricted Stock Unit Award will not
confer on the Participant any right with respect to continuance of employment or
other service with the Company or any Subsidiary, nor will it interfere in any
way with any right the Company or any Subsidiary would otherwise have to
terminate or modify the terms of such Participant's employment or other service
at any time.
15.     Notices. Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant's address indicated by the
Company's records, or if to the Company, at the Company's principal executive
office.
16.     Fractional Shares. In lieu of issuing a fraction of a share, resulting
from an adjustment of the Restricted Stock Unit Award pursuant to the Plan or
otherwise, the Company will be entitled to pay to the Participant an amount
equal to the fair market value of such fractional share.
17.     Deemed Acceptance. If the Participant wishes to decline this Award, the
Participant must reject this Agreement prior to one-year anniversary of the
Grant Date (the “Acceptance Date”). If the Agreement has not been rejected prior
to the Acceptance Date, the Participant will be deemed to have automatically
accepted this Award and the terms and conditions set forth in this Agreement.
18.     Amendment. This Agreement may be amended in accordance with the
provisions of the Plan, and may otherwise be amended by written agreement of the
Participant and the Company without the consent of any other person.




--------------------------------------------------------------------------------




19.     Definitions. For purposes of this Agreement, words and phrases shall be
defined as follows:
(a)
Cause. The term "Cause" shall mean (i) the rendering of services for any
organization or engaging directly or indirectly in any business which is or
becomes competitive with the Company or the Subsidiaries, or which organization
or business, or the rendering of services to such organization or business, is
or becomes otherwise prejudicial to or in conflict with the interests of the
Company or the Subsidiaries; (ii) the disclosure to anyone outside the Company
or the Subsidiaries, or the use in other than the Company’s or the Subsidiaries'
business, without prior written authorization from the Company or the
Subsidiaries, of any confidential information or material, relating to the
business of the Company or the Subsidiaries, acquired by the Participant either
during or after employment with the Company or the Subsidiaries; (iii) a
violation of any rules, policies, procedures or guidelines of the Company or the
Subsidiaries, including but not limited to the Company’s Code of Conduct, Policy
on Trading in Assured Guaranty Ltd. Securities, Management Stock Ownership
Guidelines and other business conduct guidelines; (iv) any attempt directly or
indirectly to induce any employee of the Company or its Subsidiaries to be
employed or perform services elsewhere or any attempt directly or indirectly to
solicit the trade or business of any current or prospective customer, supplier
or partner of the Company or its Subsidiaries; (v) the Participant being
convicted of, or entering a guilty plea with respect to, a felony (or, for a
crime occurring outside of the United States, the Participant being convicted
of, or entering a guilty plea with respect to, a crime which would otherwise
constitute a felony if such crime were prosecuted pursuant to the laws of the
United States or the State of New York), whether or not connected with the
Company or its Subsidiaries; or (vi) any other conduct or act determined to be
injurious, detrimental or prejudicial to any interest of the Company or its
Subsidiaries.

(b)
Change in Control. The term "Change in Control" shall be defined as set forth in
the Plan.

(c)
Date of Termination. A Participant's "Date of Termination" means, with respect
to an employee, the date on which the Participant's employment with the Company
and Subsidiaries terminates for any reason, and with respect to a Director, the
date immediately following the last day on which the Participant serves as a
Director; provided that a Date of Termination shall not be deemed to occur by
reason of a Participant's transfer of employment between the Company and a
Subsidiary or between two Subsidiaries; further provided that a Date of
Termination shall not be deemed to occur by reason of a Participant's cessation
of service as a Director if immediately following such cessation of service the
Participant becomes or continues to be employed by the Company or a Subsidiary,
nor by reason of a Participant's termination of employment with the Company or a
Subsidiary if immediately following such termination of employment the
Participant becomes or continues to be a Director; and further provided that a
Participant's employment shall not be considered terminated while





--------------------------------------------------------------------------------




the Participant is on a leave of absence from the Company or a Subsidiary
approved by the Participant's employer.
(d)
Detrimental Activity. The term "Detrimental Activity" shall mean the occurrence
of actions described in clause (i) (relating to competition), (ii) (relating to
confidentiality), or (iv) (relating to solicitation), all as set forth under the
definition of "Cause" above.

(e)
Director. The term "Director" means a member of the Board of Directors of
Assured Guaranty, Ltd., who may or may not be an employee of the Company or a
Subsidiary.

(f)
Disability. The Participant shall be considered to have a "Disability" during
the period in which the Participant is unable, by reason of a medically
determinable physical or mental impairment, to engage in any substantial gainful
activity, which condition, in the opinion of a physician selected by the
Committee, is expected to have a duration of not less than 120 days.

(g)
Permanent Disability. The Participant shall be considered to have a “Permanently
Disability” if he or she would be treated as “disabled” in accordance with the
provisions of Treas. Reg. §1.409A-3(i)(4).

(h)
Post-Retirement Activity. The term “Post-Retirement Activity” shall mean the
Participant’s provision of significant commercial or business services to any
one or more persons or entities such that the Participant will not be considered
to have retired (or have terminated by reason of Retirement) pursuant to Section
19(i)(iii) below.

(i)
Qualifying Termination. The term “Qualifying Termination” shall mean the
occurrence of the Participant’s Date of Termination due to the involuntary
termination of the Participant’s employment by the Company or a Subsidiary
without Cause on or after the occurrence of a Change in Control; provided,
however that such termination shall be considered a Qualifying Termination only
if the Participant signs and does not revoke a Severance Agreement and Release
consistent with Section 6 of the Assured Guaranty Corp. Employee Severance Plan
and such release is effective no later than the sixty-day anniversary of the
Date of Termination; provided, further, that if the sixty-day period described
above during which the Participant may consider signing the release begins in
one calendar year and ends in a second calendar year and the Participant would
otherwise be entitled to receive a distribution of shares of Stock subject to
signing and not revoking such release during such sixty-day period, no
distribution of shares of Stock shall be made earlier than the first day of the
second calendar year.

(j)
Retirement. “Retirement" of a Participant will be determined in accordance with
the following:

(i)     The term “Retirement” means the occurrence of a Participant’s Date of
Termination due to the voluntary termination of employment with the consent of
the Committee (as described below) by a Participant who meets the following
requirements as of such Date of Termination: (i) the Participant is age 60 or
older and (ii) the total of




--------------------------------------------------------------------------------




the Participant’s age and years of service equals or exceeds 65. For purposes of
this Agreement, the Participant’s Date of Termination shall not be considered to
be a Retirement unless, prior to such Date of Termination, the Committee or its
delegate approved treating such Participant’s Date of Termination as a
Retirement for purposes of this Agreement. The determination of whether to treat
the Participant’s Date of Termination as a Retirement shall be made in the sole
discretion of the Committee or its delegate and such determination shall be
final and binding on all persons.
(ii)     For purposes of defining “Retirement,” years of service shall be
determined in accordance with rules which may be established by the Committee,
and shall take into account service with the Company and the Subsidiaries. If,
on or before the date of the initial public offering of stock of the Company,
the Participant was employed by the Company or its Subsidiaries, years of
service shall also include service with ACE Limited and its subsidiaries
occurring prior to such initial public offering.
(iii)     Notwithstanding that the Participant’s Date of Termination satisfies
the requirements of paragraph (i) above, the Participant will not be considered
to have retired (or have terminated by reason of Retirement) with respect to any
Installment if the Committee determines that the Participant has provided
significant commercial or business services to any one or more persons or
entities on or before the Delivery Date applicable to that Installment,
regardless of whether such entity is owned or controlled by the Participant;
provided that the Participant may devote reasonable time to the supervision of
his or her personal investments, and activities involving professional,
charitable, community, educational, religious and similar types of
organizations, speaking engagements, membership on the boards of directors of
other organizations, and similar types of activities, to the extent that the
Committee, in its discretion, determines that such activities are consistent
with the Participant’s Retirement.
(iv)     At the request of the Committee, and as a condition of receiving a
distribution of Shares in settlement of an Installment, the Participant shall be
required to provide a listing of the activities engaged in by the Participant
following the Participant’s Date of Termination and prior to the Delivery Date
applicable to such Installment and such other information that the Committee
determines may be necessary from time to time to establish whether the
Participant has acted in a manner that is consistent with the requirements of
paragraph (iii). Such listing and information shall be provided promptly by the
Participant, but in no event more than 10 days after written request is
delivered to the Participant.
(v)     At the request of the Participant, the Committee shall determine whether
a proposed activity of the Participant will be consistent with the requirements
of paragraph (iii). Such request shall be accompanied by a description of the
proposed activities, and the Participant shall provide such additional
information as the Committee may determine is necessary to make the
determination. Such a determination shall be made promptly, but in no event more
than 30 days after the written request, together with any additional information
requested of the Participant, is delivered to the Committee.




--------------------------------------------------------------------------------




(k)
Retirement Percentage. The term “Retirement Percentage” means (i) one hundred
percent (100%) if the Participant has an approved Retirement and the combination
of his or her age and years of service as of such Date of Termination equals or
exceeds 85; (ii) seventy-five percent (75%) if the Participant has an approved
Retirement and the combination of his or her age and years of service as of such
Date of Termination equals or exceeds 75; and (iii) fifty percent (50%) if the
Participant has an approved Retirement and the combination of his or her age and
years of service as of such Date of Termination equals or exceeds 65, in each
case, with service determined as provided in the definition of Retirement above.

(l)
Vesting Change in Control. The term “Vesting Change in Control” shall mean the
date of a Change in Control where this Restricted Stock Unit Award is terminated
pursuant to Section 5(b) of this Agreement.

(m)
Plan Definitions. Except where the context clearly implies or indicates the
contrary, a word, term, or phrase used in the Plan is similarly used in this
Agreement.

IN WITNESS WHEREOF, the Participant has executed the Agreement, and the Company
has caused this Agreement to be executed in its name and on its behalf, all as
of the Grant Date.
                            
_________________________
Assured Guaranty Ltd.


I hereby agree to all the terms, restrictions and conditions set forth in the
Agreement:
                
_________________________
Participant


